 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 907 
In the House of Representatives, U. S.,

December 8, 2009
 
RESOLUTION 
Recognizing the Grand Concourse on its 100th anniversary as the preeminent thoroughfare in the borough of the Bronx and an important nexus of commerce and culture for the City of New York. 
 
 
Whereas the Grand Concourse was designed by engineer Louis Aloys Risse beginning in 1894; 
Whereas the Grand Concourse opened in 1909; 
Whereas the 4-mile thoroughfare stretches from 138th Street to Van Cortland Park in the Bronx; 
Whereas Edgar Allan Poe wrote the poem “Annabel Lee” in his Bronx cottage which now stands on the Grand Concourse; 
Whereas Babe Ruth, Stanley Kubrick, Milton Berle, Penny and Garry Marshall, and E.L. Doctorow all at one time made their homes on the Grand Concourse; 
Whereas the Grand Concourse hosts such New York landmarks as Yankee Stadium, Loews Paradise Theater, and the Concourse Plaza Hotel; 
Whereas the Grand Concourse has the largest collection of Art Deco and Art Moderne buildings in the United States; 
Whereas the Grand Concourse is registered as a National Historic Place; 
Whereas the Grand Concourse has been designated as a special preservation district by the City of New York; 
Whereas the Grand Concourse is known as the Champs Elysées of the Bronx; 
Whereas the Grand Concourse is the central north-south artery of the Bronx; 
Whereas the Concourse serves the 4, 5, B, and D subway lines as well as several bus routes and is a major transportation route in New York City; 
Whereas the $18,000,000 that was provided for the Grand Concourse in January 2006 led to improving the streetscape and creating better access for pedestrians; 
Whereas the Bronx Museum of the Arts is celebrating the roadway in its exhibition “Intersections: The Grand Concourse at 100”; 
Whereas the Grand Concourse has seen the arrival of countless new immigrants as well as people arriving from other parts of the country, including Puerto Rico, and has been their launching point for the valuable contributions that they have made; 
Whereas the people of the Bronx enjoy spending time on the beautiful parks adjoining the Grand Concourse, making it a center for socializing and recreating; 
Whereas the Grand Concourse has fulfilled and exceeded its planners’ intentions over a series of generations, occupying a central place in the hearts and minds of Bronxites past and present; and 
Whereas the Grand Concourse since its inception has been an integral part of the cultural life and economic development of the Bronx: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the Grand Concourse on its 100th anniversary as the preeminent thoroughfare in the borough of the Bronx and an important nexus of commerce and culture for the City of New York; and 
(2)directs the Clerk of the House of Representatives to transmit a copy of this resolution to The Bronx County Historical Society located at 3309 Bainbridge Avenue, The Bronx, NY 10467, for appropriate display. 
 
Lorraine C. Miller,Clerk.
